Title: From John Adams to the President of Congress, No. 18, 14 March 1780
From: Adams, John
To: Huntington, Samuel,President of Congress


     
     Paris, 14 March 1780. RC in John Thaxter’s hand (PCC, No. 84, I, f. 325–327). printed: Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 3:544–545.
     This letter, which Congress received on 11 Sept., was based on intelligence provided by Edmund Jenings and Thomas Digges in their letters of 5 and 7 March, respectively (both above). John Adams reported on the number of troops available in England, Ireland, and Scotland; British naval movements; and the apparent intention of the British ministry to dispatch no more troops to America. For information on French intentions, Adams referred Congress to the Vicomte de Noailles, whom Adams expected would carry the letter to America.
    